Citation Nr: 1528429	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to a rating in excess of 40 for lumbar spinal degenerative joint disease with recurrent herniated nucleus pulposus and intervertebral disc syndrome, status post diskectomies.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to May 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The record reflects the Veteran initially requested a videoconference hearing on his April 2011 substantive appeal.  However, the Veteran withdrew this request in a March 2012 statement.  See 38 C.F.R. § 20.704(e) (2013).  

The Board remanded the case for further development in March 2014.  The case has since been returned to the Board.  

The Veteran's appeal originally included a claim for a total disability based on individual unemployability (TDIU).  However, in a January 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted TDIU, effective February 16, 2008.  The Board finds that the grant of TDIU constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant has not initiated an appeal with the effective date.  Thus, that matter is not in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the AOJ's January 2015 decision constitutes a full grant of the benefits sought on appeal for that issue, no further consideration is necessary.  

In that January 2015 rating decision, the AOJ also awarded separate compensable evaluations for radiculopathy in each lower extremity, with 20 percent evaluations effective May 19, 2014.  The Veteran similarly has not filed any notice of disagreement with these initial ratings or the effective date assigned for radiculopathy in each lower extremity.  Thus, that matter is not in appellate status.  See Grantham, 114 F.3d at 1158

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS.  


FINDING OF FACT

On June 12, 2015, prior to the promulgation of a decision in the appeal, the VA received notification from the Veteran that he wished to withdraw the issue of entitlement to a rating in excess of 40 for lumbar spinal degenerative joint disease with recurrent herniated nucleus pulposus and intervertebral disc syndrome, status post diskectomies.  


CONCLUSION OF LAW

The criteria for withdrawal have been met, and the issue of entitlement to a rating in excess of 40 for lumbar spinal degenerative joint disease with recurrent herniated nucleus pulposus and intervertebral disc syndrome, status post diskectomies, is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).  

In a June 12, 2015 statement, the Veteran requested to withdraw the issues of entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.


ORDER

The issue of entitlement to a rating in excess of 40 for lumbar spinal degenerative joint disease with recurrent herniated nucleus pulposus and intervertebral disc syndrome, status post diskectomies, is dismissed.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


